Citation Nr: 0827577	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  04-15 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Whether new and material evidence has been received to reopen 
the claim for service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from July 1970 to February 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the veteran's request 
to reopen his claims for service connection for a back 
disorder and pseudofolliculitis barbae.

The Board remanded the appeal in May 2006 for further 
development.  In February 2008, the Board denied the 
veteran's appeal to reopen his claim for service connection 
for pseudofolliculitis barbae and remanded the issue of 
whether new and material evidence had been submitted to 
reopen his claim for service connection for a back disorder.


FINDINGS OF FACT

1.  By rating decision in March 1993, the RO denied service 
connection for a back disorder; the veteran was notified of 
the decision but he did not appeal.

2.  The evidence associated with the claims file subsequent 
to the March 1993 RO decision does not tend to establish any 
material fact which was not already of record at the time of 
the March 1993 rating decision, and is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim for service connection for a back 
disorder.


CONCLUSIONS OF LAW

1.  The March 1993 rating decision denying service connection 
for a back disorder is final.  38 U.S.C.A. § 7105 (West 2002 
& Supp. 2008); 38 C.F.R. § 20.1103 (2007).


2.  The additional evidence presented since the March 1993 
rating decision is not new and material, and the claim for 
service connection for a back disorder is not reopened.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 C.F.R. § 3.156 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and material evidence

Generally, a claim which has been denied in a final rating or 
Board decision may not thereafter be reopened and allowed.  
38 U.S.C.A. §§ 7104, 7105(c).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

Service connection for the claim may now be considered on the 
merits only if new and material evidence has been received 
since the time of the prior adjudication.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

Consideration must be given to the question of whether new 
and material evidence has been received because it goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001).  If it is found that no 
such evidence has been offered, that is where the analysis 
must end, and what the RO may have determined in that regard 
is irrelevant.  Id.  Further analysis, beyond consideration 
of whether the evidence received is new and material, is 
neither required nor permitted.  Id. at 1384; see also Butler 
v. Brown, 9 Vet. App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims (Court) in Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991) (the so-called "change in outcome" 
test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
The Federal Circuit in Hodge mandated that materiality be 
determined solely in accordance with the definition provided 
in 38 C.F.R. § 3.156(a).  It is noted that 38 C.F.R. § 
3.156(a) was amended in August 2001.  However, that amendment 
is applicable only to claims filed on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001)).

Under 38 C.F.R. § 3.156(a) (2002), evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record.  See 
also Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn 
v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).  "Material" evidence is evidence which 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a); Hodge, supra; cf.  Duty 
to Assist, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.156(a)) (new and 
material evidence is defined differently for claims filed on 
or after August 29, 2001).  In determining whether evidence 
is new and material, the "credibility of the evidence is to 
be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The veteran is seeking to reopen a claim of entitlement to 
service connection for a back disorder, which was denied in a 
March 1993 rating decision.  The veteran did not appeal the 
March 1993 rating decision and it became final.  38 U.S.C.A. 
§ 7105.

The evidence of record at the time of the March 1993 rating 
decision included:

Service medical records which show that the veteran was seen 
in December 1971 with a complaint of low back pain.  He 
reported no injury.  He also had other complaints including 
sore throat, pain and difficulty swallowing, sinus 
congestion, and nonproductive cough.  The diagnosis was the 
flu.  The separation examination showed normal clinical 
evaluation of the spine, musculoskeletal.  

Treatment records dated in 1991 from Phillip L. Parr, M.D., 
contain a statement to the effect that the veteran reported 
injuring his back while lifting a patient in February 1991.  
He developed pain after transferring a patient to a 
wheelchair.  X-rays showed no abnormality.  He had a CAT scan 
that was read showing possible dysphrapic abnormality of his 
upper lumbar spine.  A March 1991 MRI noted intradural lipoma 
from L2 to S1, without associated tethered cord.  No spinal 
stenosis or herniated disc was noted on that study.

In February 1992, the veteran was seen by Joseph C. Cauthen, 
M.D.  The veteran was referred by another physician as a 
result of a February 1990 lifting accident.  The impression 
in 1992 was lumbar degenerative disc disease; probable chonic 
recurring lumbar pain related to the disc disease; and 
incidental intradural L1-S2 lipoma, of no clinical 
significance.  

The evidence of record subsequent to the March 1993 rating 
decision consisted of the following:

VA treatment records dated 1977 to 1979 and Social Security 
Administration records were received in March 1996.  The VA 
treatment records show treatment for low back pain and spasm.  
The veteran reported having muscle spasms for the past 
several years.  The diagnosis was chronic low back pain 
recurrent.  

A July 1995 Social Security Administration Explanation of 
Determination indicated the veteran stated he was disabled 
and unable to work because of back and leg problems, exposure 
to asbestos, stress, and a mental disorder.  The claim was 
denied on the basis that the condition was not expected to 
prevent substantial gainful activity for a period of at least 
twelve months.  A revised determination noted that the 
original decision was incorrect.  The veteran was awarded 
Social Security disability benefits.

At a June 1996 VA examination, the veteran reported that he 
hurt his back in 1971 in the mess hall while lifting water 
bottles.  He was not hospitalized and he was not diagnosed 
with a fracture.  Since then, he has complained of chronic 
low back pain.  After examination, the impression was chronic 
low back pain and bilateral lower extremity spasm and pain.  
MRI of the lumbar spine showed lipoma of filum ra minale.  It 
was noted that this could cause lower extremity and low back 
pain and reasonable diagnosis of lumbar stenosis.  

The October 1996 Social Security Administration Disability 
Determination with accompanying medical records noted a 
primary diagnosis of schizophrenia and a secondary diagnosis 
of chronic back pain with mild osteoarthritis.  Medical 
records showed osteoarthritis of the lumbar spine.

A June 2000 VA physical therapy assessment of the lumbar 
spine noted the veteran reported low back pain since 1971 and 
that he had sustained a lifting injury while in service.  The 
problem list noted deficits in trunk and lower extremity 
range of motion due to complaints of pain; decreased 
flexibility in bilateral lower extremities; increased pain 
10/10; and decreased tolerance for functional, recreational 
and work activities.  It was noted that the veteran had a 
fair rehab potential.  The veteran had consented to 
participate in a home exercise program to address deficits.  
A June 2002 VA treatment note indicated the veteran was seen 
for back pain.  In December 2003, the veteran was treated for 
back pain.

There is no additional medical evidence since the March 1993 
RO decision pertaining to the etiology of any current back 
disorder.  

The evidence received after the March 1993 RO decision is 
merely cumulative of evidence previously of record in that it 
contains the veteran's allegations that he sustained a back 
injury while in service.  What was missing at the time of the 
March 1993 RO decision and what is missing now, is medical 
evidence that the veteran incurred a back injury while in 
service, was treated for a back condition, and a competent 
opinion linking any current disability to service.

While the statements of the veteran which express his beliefs 
that his claimed disability began during or is due to some 
incident of service are acknowledged, to the extent that he 
is attempting to present argument regarding etiology or 
medical causation of disease or illnesses, he is not 
competent since it has not been shown that he has the 
necessary medical skills and training to offer opinions on 
such medical questions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  The veteran's contentions in this 
regard were previously of record and his current contentions, 
being essentially the same, are not new and material to his 
claim.

Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The Board notes that a 
"fourth element" of the notice requirement requesting the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim was recently removed from the 
language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 
23,353-356 (April 30, 2008).  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
veteran in April 2007 and March 2008 of the information and 
evidence needed to substantiate and complete a claim based on 
submission of new and material evidence, to include notice of 
what part of that evidence is to be provided by the claimant, 
and notice of what part VA will attempt to obtain.  VA 
informed the claimant of the need to submit all pertinent 
evidence in his possession.  The claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim.  

The Board acknowledges that under 38 U.S.C.A. § 5103(a) 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Since then, however, the content of 
the notices provided to the appellant fully complied with the 
requirements of that statute.  The veteran has been afforded 
a meaningful opportunity to participate in the adjudication 
of his claim, to include the opportunity to present pertinent 
evidence. Thus any error in the timing was harmless, the 
appellant was not prejudiced.  Simply put, there is no 
evidence any VA error in notifying the appellant that 
reasonably affects the fairness of this adjudication.  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

The April 2007 and March 2008 letters also provided 
appropriate information to the veteran on the definition of 
new and material evidence and the evidence necessary to 
support the claim for service connection for a back disorder.  
The veteran has been adequately informed of the specific 
information required by Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

The Board acknowledges that the veteran was not provided the 
specific notice required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (as the degree of disability and effective 
date of the disability are part of a claim for service 
connection, VA has a duty to notify claimants of the evidence 
needed to prove those parts of the claim) until August 2006.  
The failure to provide the specific notice required by 
Dingess in a timely manner is harmless in this instance 
because new and material evidence has not been submitted to 
reopen the veteran's claim.  Any questions as to the 
disability rating or the effective date to be assigned are 
moot.

In addition, VA has fulfilled its duty to assist the claimant 
in obtaining identified and available evidence needed to 
substantiate a claim.  The veteran's service medical records, 
VA treatment records, and private medical records have been 
associated with the claims folder.  

The veteran requested a Board Central Officer hearing which 
was scheduled in July 2005; however, he failed to attend the 
hearing.

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication. 


ORDER

New and material evidence having not been presented, the 
claim for service connection for a back disorder is not 
reopened; the appeal is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


